Filed 9/24/20 In re K.B. CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


 In re K.B., a Person Coming                                      B300633
 Under the Juvenile Court Law.

 LOS ANGELES COUNTY                                               (Los Angeles County
 DEPARTMENT OF CHILDREN                                           Super. Ct. No.
 AND FAMILY SERVICES,                                             19LJJP00257A)

           Plaintiff and Respondent,

           v.

 DANIEL M.,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Steven E. Ipson, Judge Pro Tempore. Affirmed.
      Jacques Alexander Love, under appointment by the Court
of Appeal, for Defendant and Appellant.
      Mary C. Wickham, County Counsel, and Kim Nemoy,
Assistant County Counsel, for Plaintiff and Respondent.
      Daniel M. appeals from the juvenile court’s order and
finding that he is not the presumed father of K.B. Daniel M.
asserts the juvenile court’s finding was not supported by
substantial evidence, considering he received K.B. into his home,
held her out as his child, and provided her care and necessities.
We disagree and affirm.
                        BACKGROUND
      The family consists of Daniel M., mother, two-year-old
K.B., and one-year-old A.M.1
      Daniel M. is K.B. and A.M.’s biological father. He stated
that he lived with mother and K.B. for three months from the
time of K.B.’s birth in May 2018. However, in June 2018,
Daniel M. was arrested for grand theft auto and released from
custody in December 2018. Three months after his release,
Daniel M. was arrested for spousal abuse after he punched
mother in the back and stomach while she was pregnant with
A.M. Daniel M. was sentenced to 730 days in custody with a
projected release date of March 2020.2




      1K.B. is the only child subject to this appeal. A.M. was
born one month after the commencement of this action.
      2 Six weeks after filing the petition, the Department of
Children and Family Services (DCFS) filed another Welfare and
Institutions Code section 300 petition on behalf of newborn A.M.
The second petition contained the same allegations against
parents, as well as allegations that Daniel M. had a history of
substance abuse.




                                2
       DCFS filed a Welfare and Institutions Code3 section 300
petition, alleging that K.B. was at serious risk of harm due to the
parents’ history of domestic violence, which included the most
recent altercation that led to Daniel M.’s arrest. The juvenile
court detained K.B. and placed the child with maternal
grandmother.
       At arraignment, Daniel M. requested presumed father
status. His parentage form stated that he believed he was K.B.’s
father, that he lived with her from May 2018 to August 2018 and
that he visited her thereafter, that he watched videos with her,
took her on walks, fed her, changed her diapers, and told
everyone that K.B. was his child. Daniel M. also indicated that
he financially supported K.B. and that she spent time with her
paternal grandmother. Mother objected to Daniel M.’s request
for presumed father status. Her parentage form stated that,
while Daniel M. held out K.B. as his child, he had not accepted
K.B. into his home. Mother also noted that Daniel M. had not
supported K.B. financially, paid rent, purchased necessities, or
had a relationship with K.B. DCFS and K.B. also objected to
presumed father status. The juvenile court concluded that
Daniel M.’s alleged father status was appropriate but gave him
the opportunity to present additional evidence at the next
hearing and ordered a DNA test.
       At the adjudication hearing, the juvenile court sustained
the petition as to Daniel M. under section 300, subdivision (b).
Daniel M. again requested presumed father status based on his
DNA test results showing he was K.B.’s biological father, but


      3 Allfurther statutory references are to the Welfare and
Institutions Code unless otherwise indicated.




                                 3
presented no additional evidence. The juvenile court elevated
Daniel M.’s status to biological father and indicated it would
address the issue again at disposition. The juvenile court also
granted Daniel M.’s request that DCFS provide him photographs
and monthly updates of the children while he was incarcerated,
and to assess paternal grandmother as a monitor for visitation.
      At disposition, Daniel M. requested the juvenile court to
elevate his status from biological father to presumed father and
noted that DCFS had not provided photos or facilitated visits
with the children since he made those requests to the juvenile
court. Other than DCFS’s failure to follow through with
Daniel M.’s requests, he presented no additional evidence
regarding his relationship with K.B. DCFS stated that, in July
2019, it asked paternal grandmother to provide a background
check and fingerprints for the visitation assessment, but had not
received any results at the time of disposition in September 2019.
      The juvenile court concluded that Daniel M. failed to meet
his burden to establish presumed father status as he had not
received K.B. into his home. Nevertheless, the juvenile court
ordered reunification services for him.
                         DISCUSSION
       Daniel M. challenges the juvenile court’s order that he is
not the presumed father of K.B.
       “In dependency proceedings, fathers are divided into four
categories: de facto fathers, alleged fathers, natural fathers and
presumed fathers. A man, such as a stepfather, who has
assumed the role of parent, is a ‘de facto father.’ A man who may
be the father of the dependent child but has not been established
to be the natural or presumed father is an ‘alleged father.’ A man
who has been established to be the biological father is a ‘natural



                                4
father.’ A man who has held the child out as his own and
received the child into his home is a ‘presumed father.’ A ‘natural
father’ can be, but is not necessarily, a ‘presumed father’ and a
‘presumed father’ can be, but is not necessarily, a ‘natural
father.’ ” (In re Jerry P. (2002) 95 Cal. App. 4th 793, 801, fns.
omitted.) Only a presumed father is entitled to reunification
services and custody under sections 361.5, subdivision (a) and
361.2. (In re Jerry P., at p. 801.) It distinguishes those who have
demonstrated a full commitment to their parental responsibilities
regardless of biology. (Id. at pp. 801–802.)
       An individual may be considered a presumed father if he
publicly acknowledges paternity and receives the child into his
home. (Fam. Code, § 7611, subd. (d).) Under this standard, the
juvenile court may consider a variety of factors, including the
person’s provision of physical and financial support for the child,
efforts to place the person’s name on the birth certificate, efforts
to seek legal custody, and the breadth and unequivocal nature of
the person’s acknowledgement of the child as his or her own. No
single factor is determinative, and the juvenile court may
consider all the circumstances when deciding whether the person
demonstrated a parental relationship by holding out the child as
his or her own and assuming responsibility for the child by
receiving the child into his or her home. (In re L.L. (2017)
13 Cal. App. 5th 1302, 1310.)
       “A person who claims entitlement to presumed parent
status has the burden of establishing by a preponderance of the
evidence the facts supporting the entitlement.” (R.M. v. T.A.
(2015) 233 Cal. App. 4th 760, 774.) We review a juvenile court’s
determination of presumed parentage status for substantial
evidence. (In re D.A. (2012) 204 Cal. App. 4th 811, 824.)




                                 5
       It is undisputed that Daniel M. is K.B.’s biological father
and that he held himself out as such. However, biological
fatherhood alone is not enough to establish presumed parentage.
(In re Jerry P., supra, 95 Cal.App.4th at p. 801.) Further, mother
disputed Daniel M.’s claims that he financially supported and
brought K.B. into his home. Neither parent testified with respect
to these claims and thus the juvenile court was left with two
competing parentage forms. Clearly, the juvenile court believed
mother and was thus left with Daniel M.’s claims that he lived
with K.B. for the three months after her birth and visited her
with paternal grandmother. The record is silent on the frequency
of these visits with paternal grandmother while showing that
Daniel M. was incarcerated for the vast majority of K.B.’s life.
The juvenile court could have found that, considering this
remaining evidence of paternal grandmother’s visits and
Daniel M.’s requests to DCFS for photographs and updates, he
did not meet his burden to elevate his status from biological
father to presumed father of K.B.
       We conclude the juvenile court’s finding that Daniel M. was
not the presumed father of K.B. was supported by substantial
evidence.




                                6
                         DISPOSITION
     The order is affirmed.
     NOT TO BE PUBLISHED.



                                       DHANIDINA, J.

We concur:



             EDMON, P. J.



             LAVIN, J.




                              7